Citation Nr: 1044330	
Decision Date: 11/24/10    Archive Date: 12/01/10

DOCKET NO.  08-33 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for coronary artery disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel



INTRODUCTION

The Veteran had active service from June 1961 to December 1980.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2006 rating decision of the Little Rock, 
Arkansas Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The Board observes that in November 1997, the Veteran filed a 
claim for entitlement to service connection for a cardiovascular 
disability.  Such claim was denied by the RO in a July 1998 
rating decision on the basis that the claim was not well-
grounded.  The Veteran, who was provided notice of the rating 
decision in a letter dated on July 15, 1998, did not perfect an 
appeal to that decision.  However, Section 7(b) of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), eliminated well groundedness from the standard 
of review of claims for VA benefits, and provided that a claim 
for benefits denied on the basis of not being well grounded, 
which became final during the period beginning on July 14, 1999 
and ending November 9, 2000, should be readjudicated as if the 
denial had not been made. See Section 7(b) of the VCAA, Pub.L. 
No. 106-475, 114 Stat. 2096 (2000).  Nevertheless, when the 
Veteran filed to reopen his previously denied claim of 
entitlement to service connection for a cardiovascular disability 
in September 2006, the RO reopened the claim and readjudicated 
the claim de novo on the merits.  The Board, in accordance with 
Section 7(b) of the VCAA, will adjudicate the issue on the 
merits, de novo, and has recharacterized it as that which is 
found on the coversheet of the decision.

In August 2009, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of that 
hearing has been associated with the claims file.

The Board affirmed the December 2006 rating decision denial by a 
decision dated in December 2009.  The Veteran appealed the 
December 2009 Board decision to the United States Court of 
Appeals for Veterans Claims (Court), which in an August 25, 2010 
Order, granted an August 18, 2010 Joint Motion for Partial Remand 
of the case to the Board.  (It was specified in the Joint Motion 
that the motion only pertained to the claim for entitlement to 
service connection for coronary artery disease, and did not 
encompass the Veteran's separate claim for entitlement to service 
connection for hypertension, or entitlement to service connection 
for coronary artery disease, secondary to service-connected 
diabetes mellitus).  Although not specifically stated in the 
Court's Order, such Remand action serves to vacate that portion 
of the December 9, 2009 Board decision that denied entitlement to 
service connection for coronary artery disease.  

On October 13, 2009, in accordance with authority provided in 38 
U.S.C. § 1116, the Secretary of Veterans Affairs announced his 
decision to establish presumptions of service connection, based 
upon exposure to herbicides within the Republic of Vietnam during 
the Vietnam era, for three new conditions: ischemic heart 
disease, Parkinson's disease, and B cell leukemias.  Pursuant to 
38 U.S.C. 1116, the Department of Veterans Affairs (VA) was 
required issue regulations through notice and comment rule-making 
procedures to establish the new presumptions of service 
connection for those diseases.  On November 20, 2009, the 
Secretary of Veterans Affairs directed the Board to stay action 
on all claims for service connection that could not be granted 
under current law but that potentially may be granted based on 
the planned new presumptions of service connection for ischemic 
heart disease, Parkinson's disease, and B cell leukemias based 
upon exposure to herbicides used in the Republic of Vietnam 
during the Vietnam era.  On March 25, 2010, the Secretary 
published in the Federal Register a proposed rule that would 
amend 38 C.F.R. § 3.309(e) to establish a presumption of service 
connection for ischemic heart disease, Parkinson's disease, and B 
cell leukemias based upon exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era.  75 Fed. Reg. 14,391.  
On August 31, 2010, the Secretary published in the Federal 
Register a final rule amending 38 C.F.R. § 3.309(e) to establish 
such presumptions.  75 Fed. Reg. 53,202.  The final rule was 
effective August 31, 2010.  However, the rule was identified as a 
major rule and, thus, the implementation of the rule was subject 
to the provisions of the Congressional Review Act (CRA).  The CRA 
requires an agency to wait 60 days before implementing a major 
rule to allow Congress the opportunity to review the regulation. 
On October 29, 2010, the Secretary issued a memorandum lifting 
the stay of appeals affected by the new herbicide-related 
presumptions.  The memorandum noted that the CRA waiting period 
for the regulation expired on October 30, 2010, and accordingly, 
the stay of the adjudication of the affected claims was lifted 
effective October 30, 2010.  


FINDING OF FACT

Coronary artery disease (ischemic heart disease) is presumed to 
be etiologically related to the Veteran's in-service exposure to 
an herbicide agent.


CONCLUSION OF LAW

Coronary artery disease (ischemic heart disease) was incurred in 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.307, 3.309 (as amended effective August 31, 2010); 75 
Fed. Reg. 53,202 (Aug. 31, 2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law in 
November 2000.  The VCAA provides, among other things, that the 
VA shall make reasonable efforts to notify a claimant of the 
relevant evidence necessary to substantiate a claim for benefits 
under laws administered by the VA.  The VCAA also requires the VA 
to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.59 (2010).  The Board's 
decision in this case represents a complete grant of the benefit 
sought on appeal.  As such, the Board finds that any deficiency 
in VA's duties to notify and assist under the VCAA does not 
prejudice the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  
Consequently, the case is ready for appellate review.


Legal Criteria

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need to 
discuss, in detail, the extensive evidence of record.  Indeed, 
the Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).  Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as to 
the claim.  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2010).

Present disability resulting from disease or injury in service is 
required to establish entitlement to service connection.  
Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997).  To 
establish service connection for a disability, there must be 
competent evidence of a current disability (medical diagnosis), 
of incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-service 
injury or disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498, 507 (1995).

For purposes of establishing service connection for a disability 
resulting from exposure to a herbicide agent, a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam between January 1962 and May 1975, shall be 
presumed to have been exposed during such service to a herbicide 
agent, absent affirmative evidence to the contrary demonstrating 
that the veteran was not exposed to any such agent during 
service.  38 U.S.C.A. § 1116(f) (West 2002). 

Regulations further provide, in pertinent part, that if a Veteran 
was exposed to an herbicide agent (such as Agent Orange) during 
active military, naval, or air service, the following diseases 
shall be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: Chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; multiple myeloma; non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer of 
the lung, bronchus, larynx, or trachea); Type II diabetes 
mellitus, soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma), ischemic 
heart disease, Parkinson's disease, and B cell leukemias.  38 
C.F.R. § 3.309(e) (as amended effective August 31, 2010); 75 Fed. 
Reg. 53,202 (Aug. 31, 2010).

Arteriosclerotic heart disease (coronary artery disease) is 
evaluated under Diagnostic Code (DC) 7005. Under that diagnostic 
code, a 10 percent rating is warranted when a workload greater 
than 7 METs but not greater than 10 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, or when continuous 
medication required.  A 30 percent rating is warranted for 
coronary artery disease with a workload of greater than 5 METs 
but not greater than 7 METS resulting in dyspnea, fatigue, 
angina, dizziness, or syncope, or evidence of cardiac hypertrophy 
or dilation on electrocardiogram, echocardiogram, or X-ray.  The 
next higher rating of 60 percent requires more than one episode 
of acute congestive heart failure in the past year, or workload 
of greater than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  38 C.F.R. § 4.104, DC 7005.

Legal Analysis

The Veteran asserts that service connection is warranted for 
coronary artery disease.  The record demonstrates that the 
Veteran served in Vietnam.  Indeed, the Veteran's DD Form 214 
shows that the Veteran received the Republic of Vietnam Gallantry 
Cross with Palm Device.  Additionally, DD Forms 1351-2 and DD 
Forms 1351-2c (Travel Voucher or Subvoucher) show that the 
Veteran travelled to Vietnam on multiple occasions between 1968 
and 1974.  As such, his in-service exposure to herbicides is 
presumed.

With respect to a current disability, the Board notes that 
private post-service treatment records (including an August 1992 
private hospitalization record), and a July 2008 VA examination 
report, show that the Veteran has been diagnosed with and treated 
for arteriosclerotic heart disease (coronary artery disease) and 
unstable angina.  The record also shows that such condition has 
become manifest to a degree of 10 percent or more since the 
Veteran's separation from service.  In fact, a July 1992 private 
stress test shows that the Veteran had a workload of 6.7 METS and 
complained of chest pain.  A May 1994 private stress test shows 
that the Veteran had a workload of 7.0 METS and complained of 
fatigue.  A July 2008 VA examination report also shows that the 
Veteran had workload of between 4.6 and 8.2 METS on his stress 
test and that he had to stop the test due to dyspnea.  

Thus, because the Veteran is presumed to have been exposed to 
herbicides and has been diagnosed with a disability presumptively 
linked to herbicide exposure, which in this case is coronary 
artery disease (ischemic heart disease), which the record shows 
has been manifest to a degree of 10 percent or more since 
service, the Board finds that service connection for coronary 
artery disease is warranted.


ORDER

Entitlement to service connection for coronary artery disease is 
granted.


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


